DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6, in the reply filed on December 7, 2021 is acknowledged.
Claims 7-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 7, 2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/15/2020, 09/09/2020, and 09/14/2021 are considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura (US 2019/0013212, cited on IDS).
Regarding claim 1, Matsuura teaches a copper foil (10; carrier) comprising a carrier (12) with a release layer (16) provided thereon, and an adhesive metal layer (13; first adhesion layer) provided between the carrier and the release layer (Fig. 1, [0043]). Matsuura teaches that the material of the carrier may be a glass, ceramic, resin, or metal, and the form of the carrier may be a laminate of sheets, films, plates, and foils [0045]. Thus, Matsuura teaches that the carrier (12) can comprise a layer corresponding to the claimed support substrate and another layer corresponding to the claimed protective layer.
Matsuura does not expressly teach a thickness of the layers within the laminated carrier and thus does not expressly teach that a thickness of the protective layer is thicker than a thickness of the release layer and a thickness of the first adhesion layer. However, the reference does teach that the carrier (12) has a thickness of 100 to 2000 µm, preferably 400 to 1100 µm in order to achieve thinning of the printed wiring board and a reduction in warpage during mounting of the electronic parts while maintaining adequate strength that does not interfere with handling [0045]. The adhesive metal layer (13) has a thickness of 5 to 500 nm, preferably 20 to 200 nm, and the release layer (16) has a thickness of 1 to 20 nm, preferably 1 to 10 nm ([0048], [0051]).
Since the total thickness of the carrier is at least 200 times greater than the thickness of the adhesive metal layer and at least 5000 times greater than the thickness of the release layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the copper foil of Matsuura by setting a thickness of the protective layer within the carrier to a particular thickness, such as a thickness greater than a thickness of the release layer and a thickness of the adhesive metal layer in order to provide the carrier with sufficient strength and reduction in warpage.
Regarding claim 2, Matsuura teaches all of the limitations of claim 1 above and further teaches that the material of the carrier (12) can be metal, where the preferred metal can be copper, titanium, nickel, or aluminum [0045]. Therefore, one sheet, film, plate, or foil made of copper, titanium, nickel, or aluminum in the laminated carrier is considered to meet the limitation directed to the protective layer being made of a metal including Cu, Ti, Ni, or Al.
Regarding claim 3, Matsuura teaches all of the limitations of claim 1 above and further teaches that the material of the carrier (12) can be resin [0045]. Therefore, one sheet, film, plate, or foil made of resin in the laminated carrier is considered to meet the limitation directed to the protective layer being a resin layer.
Regarding claims 4 and 5, Matsuura teaches all of the limitations of claim 1 above and further teaches that the copper foil (10; carrier) further comprises an antireflective layer (17; cover layer, metal layer) composed of at least one metal selected from Cr, W, Ta, Ti, Ni, and Mo and having a thickness of 1 to 500 nm, preferably 30 to 150 nm [0054].
Matsuura does not expressly teach a thickness of the layers within the laminated carrier and thus does not expressly teach that a thickness of the protective layer is thicker than a thickness of the protective layer. However, as noted above, the reference does teach that the carrier (12) has a thickness of 100 to 2000 µm, preferably 400 to 1100 µm in order to achieve thinning of the printed wiring board and a reduction in warpage during mounting of the electronic parts while maintaining adequate strength that does not interfere with handling [0045]. The antireflective layer (17) has a thickness of 1 to 500 nm, 500 nm, preferably 30 to 150 nm [0054].
Since the total thickness of the carrier is at least 200 times greater than the thickness of the antireflective layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the copper foil of Matsuura by setting a thickness of the protective layer within the carrier to a particular thickness, such as a thickness greater than a thickness of the antireflective layer, in order to provide the carrier with sufficient strength and reduction in warpage.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuura (US 2019/0013212, cited on IDS) in view of Akita et al. (US 2015/0086794).
Regarding claim 6, Matsuura teaches all of the limitations of claim 1 above, including that the carrier (12) can be a laminate of materials such as sheets, films, plates, and foils, but does not expressly teach that a second adhesion layer is provided between two layers of the laminate corresponding to the claimed support substrate and protective layer.
However, in the analogous art of substrates used in the manufacture of semiconductors, Akita et al. teaches a glass laminate (10) comprising a supporting substrate (12; support substrate) made of a glass plate, a plastic plate, a metal plate, or the like, an inorganic layer (14; second adhesion layer) having relatively high adhesive strength with the supporting substrate, and a glass substrate (18; protective layer) (Fig. 1, [0025], [0027], [0078]). Akita et al. teaches that the inorganic layer is provided between the supporting substrate and the glass substrate so as to control the adhesion force between the two layers by modulating a surface flatness of the inorganic layer, thus enabling the glass substrate to be closely adhered to the supporting substrate but easily peeled even after treatment under high temperature conditions ([0022], [0037], [0044], [0054]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the copper foil of Matsuura by providing a second adhesion layer between the layers of the laminate corresponding to the support substrate and the protective layer, as taught by Akita et al., in order to enable close adhesion of the layers wherein the adhesive strength can be easily adjusted.

Claims 1, 2, 4, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu (KR 2017-0074075, cited on IDS, machine translation previously provided).
Regarding claim 1, Ryu teaches a carrier substrate (600; carrier) comprising an insulating layer (10; support substrate), an Invar layer (20; protective layer), a first metal layer (30; first adhesion layer), and a release layer (45) provided in that order (Fig. 6, [0019], [0059]-[0060]). Ryu teaches that the thickness of the Invar layer may be formed in a range of 0.5 to 30 µm, and the thickness of the first metal layer may be formed in a range of 0.5 to 1.5 µm [0044]. Thus, the reference teaches that the thickness of the Invar layer can be thicker than a thickness of the first metal layer. Since Ryu is silent to a thickness of the release layer, the reference does not expressly teach that a thickness of the protective layer is thicker than a thickness of the release layer.
However, the reference does teach that the thickness of the Invar layer may be formed differently depending on the circuit pattern formed on the carrier substrate, the number of insulating layers, and the weight of the electronic device, where the thickness of the Invar layer increases as the number of layers and the weight of the device increase [0049]. In one embodiment, the thickness of the Invar layer is illustrated as being significantly greater than the thickness of the first metal layer, which is illustrated as being substantially similar to the thickness of the release layer (Figs. 3, 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the carrier substrate of Ryu by forming the Invar layer at a particular thickness, such that the protective layer has a thickness greater than the release layer, in order to ensure the weight of an electronic device formed on the carrier substrate is supported.
Regarding claim 2, Ryu teaches all of the limitations of claim 1 above and further teaches that the Invar layer (20; protective layer) is formed of Invar, an Fe-Ni alloy ([0028]), thus meeting the limitation that the protective layer is made of a metal including Fe and Ni.
Regarding claims 4 and 5, Ryu teaches all of the limitations of claim 1 above and further teaches that the carrier substrate (600; carrier) further comprises a second metal layer (40; cover layer, metal layer) covering a surface of the release layer (45) (Fig. 6, [0059]-[0060]). As noted above, Ryu teaches that the thickness of the Invar layer may be formed in a range of 0.5 to 30 µm and that the thickness of the first metal layer may be formed in a range of 0.5 to 1.5 µm ([0044]), but the reference does not expressly teach a thickness of the second metal layer relative to the thickness of the Invar layer.
However, the reference does teach that the thickness of the Invar layer may be formed differently depending on the circuit pattern formed on the carrier substrate, the number of insulating layers, and the weight of the electronic device, where the thickness of the Invar layer increases as the number of layers and the weight of the device increase [0049]. In one embodiment, the thickness of the Invar layer is illustrated as being significantly greater than the thickness of the first metal layer, which is illustrated as being substantially similar to the thickness of the release layer (Figs. 3, 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the carrier substrate of Ryu by forming the Invar layer at a particular thickness, such that the protective layer has a thickness greater than the cover layer, in order to ensure the weight of an electronic device formed on the carrier substrate is supported.
Regarding claim 6, Ryu teaches all of the limitations of claim 1 above and further teaches that an adhesive material (second adhesion layer) may be disposed between the first metal layer (30; first adhesion layer) and the insulating layer (10; support substrate) in order to increase adhesion therebetween [0040]. Although the reference does not expressly teach that an adhesive material is provided between the insulating layer and the Invar layer, it would have been obvious to one of ordinary skill in the art to modify Ryu by providing an adhesive layer between any two layers, such as between the support substrate and the protective layer, in order to increase the interlayer adhesion, as taught by Ryu.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yamano (US 2006/0128063) teaches a method of manufacturing a semiconductor device involving the use of a support structure (200) comprising a supporting layer (201) and an adhesive layer (202) formed of a first adhesive layer (202A), a base layer (202C), and a second adhesive layer (202B) (Fig. 2, [0031]-[0045]).
Nagatani et al. (US 2009/0291319) teaches a copper foil with carrier sheet (1) comprising a carrier sheet (2) and a copper foil (3) bonded by a bonding interface layer (4a) composed of a metal layer (4a) and a carbon layer (4b) (Figs. 1-5, [0065]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571)272-1564. The examiner can normally be reached Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rebecca L Grusby/Examiner, Art Unit 1785     

/IAN A RUMMEL/Primary Examiner, Art Unit 1785